DETAILED ACTION
Claims 1, 3-10, and 17 are pending and currently under review.
Claims 2, 11-16, and 18 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 6/09/2022 has been entered.  Claims 1, 3-11, and 17 remain(s) pending in the application.  

Claim Interpretation
The examiner interprets the recitation of “microalloyed” to be met by any steel composition that has a similar amount of alloying relative to the instant independent claim 1.

Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 3-11, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 9/24/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Elizabeth Shipsides on 6/14/2022.
The application has been amended as follows: 
In claim 1, after “…and a distinct pearlite structure”, add: “wherein the spring steel has an elongation of at least 7%, a reduction of area of at least 25%, a tensile strength of at least 1756 MPa, a yield strength of at least 1648 MPa, and an average fatigue cycle of at least about 341,217 cycles.”
Cancel claim 11.
Cancel claim 18.


Allowable Subject Matter
Claims 1, 3-10, and 17 are allowable.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is directed to a steel composition as claimed having a microstructure and mechanical properties as claimed.  There is not prior art of record that teaches these limitations together.  The closest prior art of record is: 1) Torizuka et al. as recited in the previous office action, and 2) Kimura et al. (US 2009/0277539)
Torizuka et al. discloses a steel as explained above.  However, the properties of Torizuka do not meet the instantly claimed ranges [tables2-3].  Kimura et al. discloses an overlapping composition [0112-0126].  However, Kimura et al. does not teach an average fatigue strength value as claimed.  Kimura et al. also fails to teach a microstructure as claimed.  Therefore, there is no prior art of record that teaches all of the claimed limitations together.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments, filed 5/12/2022, regarding the claim interpretation of “microalloyed” have been fully considered but they are not persuasive.
Applicant argues that the broadest reasonable common definition of “microalloyed” is that as recited in Wikipedia as noted on p.7-8 of the remarks.  The examiner cannot concur.  As applicant has noted, the term “microalloyed” is not specifically defined, such that the examiner cannot reasonably consider the term “microalloyed” to require only a single definition.  Furthermore, it is noted that the term “microalloyed steel” is given several different definitions in the prior art based several different factors such as, but not limited to, carbon inclusion or mechanical properties.  Nonetheless, in the scope of the instant application, the interpretation of “microalloyed steel” has been modified as stated above.
 Applicant's arguments, filed 5/12/2022, regarding the rejections over Torizuka et al. have been fully considered but they are not persuasive.  Although said arguments are moot in view of the amendments above, the examiner will still address said arguments to make the record clear.
Applicant first argues that Torizuka et al. fails to teach a spring steel, and rather teaches steels for screws, bolts, rivets, etc.  The examiner cannot concur.  Torizuka et al. expressly teaches using the steel for springs [0003].
Applicant also argues that the specifically claimed elemental ratios are not taught by Torizuka et al.  In response, the examiner notes that the overlapping steel composition of Torizuka et al. is prima facie obvious.  See MPEP 2144.05(I).
Applicant then argues that the claimed inclusion ranges are critical.  The examiner cannot concur.  Firstly, it is noted that applicant has the burden of establishing criticality and unexpected results.  See MPEP 716.02(b).  Accordingly, the examiner cannot concur on applicant’s mere conclusory remarks that merely recite specification passages and do not point to concrete evidence or data.  Secondly, it is noted that evidence of criticality or unexpected results must be commensurate in scope with the claims and said results must be reviewed to see if the results occur over the entire claimed range.  Applicants’ should also compare a sufficient amount of tests both inside and outside the claimed range.  See MPEP 716.02(d).  The examiner cannot consider the three comparative examples in tables 1-2 of the instant specification to support applicants’ allegations of criticality over the entire claimed range.  Accordingly, the examiner cannot concur with applicants’ mere conclusory remarks regarding criticality absent concrete evidence/data supporting these allegations.
Applicant's arguments, filed 5/12/2022, regarding the rejections over Park and Nanba et al. have been fully considered but they are not persuasive.  Although said arguments are moot in view of the amendments above, the examiner will still address said arguments to make the record clear.
Applicant argues that the specifically claimed elemental ratios are not taught by Park.  In response, the examiner notes that the overlapping steel composition of Park and Nanba et al. is prima facie obvious.  See MPEP 2144.05(I).
Applicant then argues that Park and Nanba et al. teach away from each other because Park does not discuss hydrogen, wherein N is required in Nanba for the purpose of trapping hydrogen.  The examiner cannot concur.  Firstly, it is noted that Nanba et al. also teaches including nitrogen for forming nitrides.  This motivation to include N has not been addressed by applicant and is accordingly maintained.  Secondly, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Nanba et al. expressly teaches including nitrogen to trap hydrogen, which is a reasonable motivation if hydrogen were an issue as recognized by one of ordinary skill.  The mere silence regarding hydrogen in Park is not considered to be sufficient indication of teaching away, especially since Park does not expressly discredit or criticize the inclusion of nitrogen.
Applicant again argues that the claimed inclusion ranges are critical.  However, the examiner cannot concur for the reasons stated above.

Conclusion 
Claims 1, 3-10, and 17 are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576. The examiner can normally be reached usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A WANG/Primary Examiner, Art Unit 1734